826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard A. BECKER, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
Appeal No. 87-3164
United States Court of Appeals, Federal Circuit.
July 13, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board) in No. NY315H8610529, dismissing the petitioner's appeal for lack of jurisdiction, is affirmed.  The petitioner's allegations of reprisal, due process violations, violations of the Freedom of Information Act, and the like, do not show any error in the board's decision that the appeal of his 1977 termination was barred by res judicata and that the board had no jurisdiction over the Army's failure to reemploy him.  Accordingly, we affirm the board's decision because it was not arbitrary, capricious, an abuse of discretion, unsupported by the evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).